—Determination unanimously confirmed without costs and petition dismissed. Memorandum: In this "CPLR article 78 proceeding transferred to our Court (see, CPLR 7804 [g]), petitioner contends that the determination following a fair hearing to terminate her personal care services is not supported by substantial evidence. We disagree. The evidence adduced at the fair hearing establishes that petitioner’s health and safety in a home setting could no longer be assured (see, Matter of Bentley v Perales, 103 AD2d 1005). We have examined petitioner’s remaining contentions and conclude that they lack *885merit. (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Lewis County, Gilbert, J.) Present — Pigott, Jr., P. J., Hayes, Wisner, Scudder and Balio, JJ.